DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . All the claims have been examined on the basis of the merits of the claims.
Priority
The present application is a National Stage application from PCT/CN2019077823 filed 03/12/2019 which claims priority from CN2018/10539616 filed on 05/30/2018 in China. The certified copy of foreign priority application was received on 11/13/2019. Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Response to Arguments
3.	Applicant's arguments filed 03/03/2022 have been fully considered but they are not persuasive. Applicant argues “Claim 1 is amended to recite, in part: adjacent ones of the plurality of driver modules are connected by a connection line. The above feature is defined in previously presented claim 5. Kim does not disclose, teach or suggest the above feature as recited in amended claim 1. Referring to last paragraph, page 4 of the Office Action, the Examiner asserts that driver modules TX 212 and RX 222 are connected by at least one line 116 or 118 in Fig. 10 of Kim, that is, the Examiner considers that the above disclosure of Kim discloses the above feature “adjacent ones of the plurality of driver modules are connected by a connection line” recited in amended claim 1. Applicant respectfully disagrees with the Examiner. Fig. 10 of Kim is reproduced below to aid in discussion. As shown in Fig. 10 of Kim, the driver module TX 212 is connected with the line 116, the driver module RX 222 is connected with the line 118, the line 116 is connected with the electrode 112, and the line 118 is connected with the electrode 114. Referring to paragraph  

Examiner respectfully disagrees and presents that Kim discloses that the adjacent ones of the plurality of driver modules are connected by a connection line. Refer fig.10, left TX 212 and right TX 214 are connected through the touch driver IC 200 and IC 210. Para 0106, the first and second touch driving ICs 212 and 214 simultaneously supply a touch driving signal in units of one driving electrode line in a state where an operating time is synchronized therebetween. Therefore, a connection line (electrical signal line) is inherently present between TX212 and TX 214 as these are internal circuits of the main driver IC 200 and would be used to drive and scan appropriately using multiplexing or any suitable switching technique. This is implicit teaching present in KIM. 
	Accordingly, the rejection is sustained and made final. 



Claim Rejections - 35 USC § 102
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) (1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

5.	Claim(s) 1-3, 5-6, 10-12 is/are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by KIM et al., (US2015/0077370A1, hereinafter as, KIM). 
In regards to claim 1, KIM discloses a touch substrate (fig.10, display substrate 100 as touch substrate), comprising: a base substrate (fig.10, substrate having 110 and 120 as base substrate), comprising a touch region (fig.10, region inside 100 where electrodes TX and RX are disposed as a touch region) and a leading wire region on a periphery of the touch region (trace wire region outside of the touch array, fig.10); a touch unit, which is in the touch region and comprises a plurality of touch electrode groups (touch unit comprising a plurality of touch electrode groups, fig.10); and a plurality of driver modules (fig.10, plural driver modules 212, 214, 222 and 224), wherein the plurality of driver modules are in the leading wire region (in the periphery, at the trace wire region, fig. 10), each driver module is connected to at least one of the plurality of touch electrode groups (fig.10, each driver 212, 214, 222 and 224 is connected to at least one of plurality of touch electrode groups), and each touch electrode group is connected to only one of the plurality of driver modules (fig.10, each touch electrode group is connected to only one of the plurality of driver modules 212, 214, 222 or 224), wherein adjacent ones of the plurality of driver modules are connected by a connection line (fig.10, left TX 212 and right TX 214 are connected through the touch driver IC 200 and IC 210. Para 0106, the first and second touch driving ICs 212 and 214 simultaneously supply a touch driving signal in units of one driving electrode line in a state where an operating time is synchronized therebetween. Therefore, a connection line (electrical signal line) is inherently present between TX212 and TX 214 as these are internal circuits of the main driver IC 200 and would be used to drive and scan appropriately using multiplexing or any suitable switching technique (implicit teachings)). 

In regards to claim 2, KIM discloses the touch substrate according to claim 1, wherein the plurality of touch electrode groups comprise a plurality of driving electrode groups and a plurality of sensing electrode groups (fig.10, TX and RX groups as driving and sensing electrode groups), each driving electrode group comprises a plurality of driving electrodes, and each sensing electrode group comprises a plurality of sensing electrodes (fig.10, plural driving and sensing electrodes); and the plurality of driver modules comprise a plurality of transmission driver modules and a plurality of sensing driver modules (fig.10, plural TX and RX driver modules, 212, 214, 222 and 224), each transmission driver module is connected to at least one of the (each TX 212 and 214 is connected to at least one plurality of driving electrode groups 112 or 122, fig.10), and each sensing driver module is connected to at least one of the plurality of sensing electrode groups (each RX module 222 224 is connected to at least one of plurality of sensing electrode groups 114 and 124, fig.10).  
In regards to claim 3, KIM discloses the touch substrate according to claim 2, wherein the plurality of transmission driver modules are connected to the plurality of driving electrode groups in one-to-one correspondence; and the plurality of sensing driver modules are connected to the plurality of sensing electrode groups in one-to-one correspondence (fig.10, TX and RX are connected to driving and sensing electrode groups in a “one-to-one correspondence” manner, interpretation in light of specification fig.2). 
In regards to claim 5, KIM discloses the touch substrate according to claim 2, wherein the connection line comprises a first portion for connecting the transmission driver modules adjacent to each other, a second portion for connection[ing] the sensing driver modules adjacent to each other, and a third portion for connecting the transmission driver module and the sensing driver module adjacent to each other (fig. 10, connection line portions (first, second and third) are inherently present (fig.10, left TX 212 and right TX 214; and left RX 222 and right RX 224 are connected through the touch driver IC 200 and IC 210/220. Since, these structures are circuits, there would be some electrical connection among them and suitable driven using multiplexing or suitable switching techniques. Therefore, a connection line (electrical signal line) is inherently present among them)). 
In regards to claim 6, KIM discloses the touch substrate according to claim 5, wherein the connection line comprises at least one selected from the group consisting of a power line, a (Markush claim. TX/RX connection line carries a voltage and thus is a power line, fig.10). 
 	In regards to claim 10, KIM discloses the touch substrate according to claim 1, wherein the touch substrate is a display substrate (fig.10, 100 display substrate) and the touch region is a display region (region 110 and 120 as touch region which is also a display region).
In regards to claim 11, KIM discloses the touch substrate according to claim 1, wherein at least two touch electrode groups among the plurality of touch electrode groups are in a same layer (either touch electrode group 112 and 122 are in a same layer or 114 and 124 are in a same layer fig. 10).
In regards to claim 12, KIM discloses a display device, comprising the touch substrate according to claim 1 (display device with display panel 100 comprising touch substrate as shown, fig.10). 
Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the 

8.	Claims, 4, 7-9, 13-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over KIM in view of KUGE (US2017/0024072A1, hereinafter as, KUGE). 
In regards to claim 13,  KIM discloses a method for acquiring a touch coordinate in a touch substrate wherein the touch substrate (fig. 10, display substrate 100 as touch substrate) comprises: a base substrate (110 and 120 as base region, fig. 10), comprising a touch region and a leading wire region on a periphery of the touch region (touch region and trace wire region, fig.10); a touch unit, which is in the touch region and comprises a plurality of touch electrode groups (touch unit comprising a plurality of touch electrode groups, fig.10); and a plurality of driver modules, wherein the plurality of driver modules are in the leading wire region (fig.10, driver modules 212 214 222 and 224 in the trace wire region), each driver module is connected to at least one of the plurality of touch electrode groups (each driver module 212 214 222 or 224 is connected to at least one of the plurality of touch electrode groups, fig.10), and each touch electrode group is connected to only one of the plurality of driver modules (fig.10, each touch electrode group is connected to only one of the plurality of driver modules 212, 214, 222 or 224); and the method comprises: dividing the touch region into a plurality of subregions (fig.10, sub regions 110 and 120); driving the plurality of touch electrode groups in different ones of the plurality of subregions in the touch region to scan by using the plurality of driver modules (the plurality of touch electrode groups in different ones of the sub regions 110 and 120 are driven to scan by using driver modules 212 214 222 and 224, fig.10); obtaining the subregion where a touch point is located among the plurality of subregions (fig.10, a touch point is obtained based on the whether the touch is input at region 110 or 120 by RX modules) and a subregion coordinate of the touch point in the subregion where the touch point is located (a sub region coordinate is also obtained by the cross section of TX/RX electrodes where the touch point is input, fig.10), according to sensing data obtained in different subregions (based on RX/sensing data obtained from different subregions 110 or 120, fig.10), wherein adjacent ones of the plurality of driver modules are connected by a connection line (fig.10, left TX 212 and right TX 214 are connected through the touch driver IC 200 and IC 210. Para 0106, the first and second touch driving ICs 212 and 214 simultaneously supply a touch driving signal in units of one driving electrode line in a state where an operating time is synchronized therebetween. Therefore, a connection line (electrical signal line) is inherently present between TX212 and TX 214 as these are internal circuits of the main driver IC 200 and would be used to drive and scan appropriately using multiplexing or any suitable switching technique (implicit teachings)).  
KIM does not expressly disclose “and obtaining a touch coordinate of the touch point in the touch region by performing coordinate conversion on the subregion coordinate of the touch point in the subregion where the touch point is located.” 
KUGE discloses and obtaining a touch coordinate of the touch point in the touch region by performing coordinate conversion on the subregion coordinate of the touch point in the subregion where the touch point is located (para 0065, the coordinate conversion unit 123 converts coordinates of each contact information stored in the IN buffer 121a into coordinates on a coordinate plane that is preliminarily set on the touch panel 10 (hereinafter the coordinates are referred to as "synthesized coordinates"), and stores the same in the RAM, figs.1-2. The touch panel is divided into at least four regions).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing of the invention to use, KUGE’s teachings in order to convert touch point voltage into digital coordinate system or synthesized coordinates in order to output the same to a processing logic. 

In regards to claim 14, KIM as modified by KUGE discloses the method according to claim 13, wherein the plurality of touch electrode groups comprise a plurality of driving electrode groups and a plurality of sensing electrode groups (KIM, fig.10, RX/TX electrode groups), each driving electrode group comprises a plurality of driving electrodes (TX electrode groups, fig.10, KIM), and each sensing electrode group comprises a plurality of sensing electrodes (RX electrode groups, fig.10, KIM); the plurality of driver modules comprise a plurality of transmission driver modules and a plurality of sensing driver modules (RXs and TXs driver modules, fig.10, KIM), each transmission driver module is connected to at least one of the plurality of driving electrode groups (each TX module is connected to at least one of driving electrode groups 112 or 122, fig.10, KIM), and each sensing driver module is connected to at least one of the plurality of sensing electrode groups (each RX module is connected to at least one of driving electrode groups 114 or 124, fig.10, KIM). 
(fig.10, TX electrode groups in different ones of the plurality of sub regions are driven to transmit driving signal by plurality of TX driver modules which are connected to TX electrode groups, KIM); and the plurality of sensing electrode groups in different ones of the plurality of subregions in the touch region are driven to synchronously scan by the plurality of sensing driver modules connected to the plurality of sensing electrode groups (fig.10, RX electrode groups in different ones of the plurality of sub regions are driven to scan the RX signal by plurality of RX driver modules simultaneously which are connected to TX electrode groups, KIM). 
In regards to claim 16, KIM as modified by KUGE disclose the method according to claim 14, wherein the dividing the touch region into the plurality of subregions comprises: dividing the touch region of the touch substrate into the plurality of subregions according to a number of the plurality of transmission driver modules and a number of the plurality of sensing driver modules (fig.3, KIM, two subregions with corresponding two driver TX, RX modules), wherein a number of the plurality of subregions obtained by dividing the touch region is a product of the number of the plurality of transmission driver modules and the number of the plurality of sensing driver modules (fig.9, 1TX X 2RX = 2 touch sub regions, KIM).
It would have been obvious to one of ordinary skill in the art, before the effective filing of the invention, to use KIM’s teachings from the embodiments of fig. 3 and fig.9 in order to design various combinatory RX/TX driver modules with sub regions. 
However, this limitation would have been obvious to one of ordinary skill in the art, before the effective filing of the invention, to choose number of electrodes in TX electrode group and RX electrode group and assign the corresponding driver module based on TX and RX channels available. Further, the method can be performed by one of ordinary skill in the art. It is not readily evident that a processing logic is performing this method in the claim. Examiner recommends to include a processor performing this method. 
In regards to claim 18, KIM as modified by KUGE discloses the method according to claim 13, 
KIM as modified by KUGE does not disclose “wherein the obtaining the touch coordinate of the touch point in the touch region by performing the coordinate conversion on the subregion coordinate of the touch point in the subregion where the touch point is located comprises: according to a width of touch electrodes in the plurality of touch electrode groups in the touch region, a spacing between adjacent ones of the touch electrodes, a number of the plurality of subregions and a number of channels comprised in each driver module, obtaining the touch However, this limitation would have been obvious to one of ordinary skill in the art, before the effective filing of the invention, to choose number of electrodes in TX electrode group and RX electrode group and assign the corresponding driver module based on TX and RX channels available. Further, the method can be performed by one of ordinary skill in the art. It is not readily evident that a processing logic is performing this method in the claim.  Wherein the touch coordinate conversion can be performed according to methods described by KUGE, fig.2, coordinate conversion unit 123, para 0065. Examiner recommends to include a processor performing this method.  
In regards to claim 4, KIM discloses the touch substrate according to claim 3, 
KIM does not disclose wherein the plurality of transmission driver modules are arranged along a first direction, the plurality of driving electrode groups are arranged along the first direction, the plurality of sensing driver modules are arranged along a second direction different from the first direction, and the plurality of sensing electrode groups are arranged along the second direction.
While Kim discloses the placement of driver modules along a vertical direction in a plan view, fig.10. 
KUGE discloses driver modules placed along a horizontal direction, fig. 1. 
Therefore, it would have been obvious to one of ordinary skill in the art to have the plurality of transmission driver modules arranged along a first direction, the plurality of driving electrode 
In regards to claim 20, KIM as modified by KRUGE discloses the touch substrate according to claim 4, wherein the plurality of transmission driver modules and the plurality of sensing driver modules are arranged respectively at two adjacent edges in the leading wire region; connection lines for connecting the driving electrode groups and the transmission driver modules are straight lines; and connection lines for connecting the sensing driver modules and the sensing electrode groups are straight lines (Kim discloses plurality of TX and RX driver modules placed in vertical bottom position outside the touch display area, fig.10, while KRUGE discloses driver modules placed in horizontal positions outside the touch display area in fig. 1. Further KRUGE discloses controllers being connected to each other as shown).

In regards to claim 7, KIM discloses the touch substrate according to claim 5, KIM does not disclose wherein at least one of the plurality of driver modules is connected to a signal output terminal, and the signal output terminal is configured to output a signal of USB type, SPI type, I2C type or QSPI type.
KUGE discloses at para 0062, the coordinate output device 12 includes a central processing unit (CPU), and memories (a read only memory (ROM) and a random-access memory (RAM)), which are not illustrated in the drawings. FIG. 2 is a functional block diagram of the 
One of ordinary skill in the art can select any one of communication buses of USB type, SPI type, I2C type or QSPI type to output the coordinate points from TX/RX driver units and the invention would have worked equally well. Therefore, it would have been obvious to one of ordinary skill, before the effective filing of the invention, to use one of communication buses USB type, SPI type, I2C type or QSPI type to output the coordinate points from TX/RX driver units. 

In regards to claim 8, KIM as modified by KUGE discloses the touch substrate according to claim 7, further comprising: a plurality of signal output terminals, wherein the plurality of signal output terminals are connected to the plurality of driver modules in one-to-one correspondence (obvious to one of ordinary skill in the art, before the effective filing of the invention. KIM fig.10 and KUGE figs.1-2, one communication bus can be assigned to one driver module), and the plurality of signal output terminals are on sides of the plurality of driver modules away from the touch region (obvious to one of ordinary skill in the art, before the effective filing of the invention. communication buses can be placed on the side along with RX/TX side, KIM, KUGE). 


In regards to claim 9, KIM discloses the touch substrate according to claim 1, 
KIM does not expressly disclose wherein each driver module comprises a memory, a processor, and a computer program that is stored by the memory and executed by the processor, and the computer program implements at least one selected from the group consisting of threshold adjustment, reference voltage correction, wave filtering and noise elimination during execution of the computer program by the processor. 
KUGE discloses wherein each driver module comprises a memory, a processor, and a computer program that is stored by the memory and executed by the processor, and the computer program implements at least one selected from the group consisting of threshold adjustment, reference voltage correction, wave filtering and noise elimination during execution of the computer program by the processor (para 0062, the controller 11 includes the coordinate output device 12 which includes a central processing unit (CPU), and memories (a read only memory (ROM) and a random access memory (RAM)), which are not illustrated in the drawings. FIG. 2 is a functional block diagram of the coordinate output device 12). 
It would have been obvious to one of ordinary skill in the art, before the effective fling of the invention, to use KUGE teachings, para 0062, such that the coordinate output device 12 executes a control program that the CPU stores in the ROM, thereby realizing the functions in the 
In regards to claim 19, KIM as modified by KUGE discloses the method according to claim 13, wherein before the performing coordinate conversion on the subregion coordinate of the touch point in the subregion where the touch point is located (fig.2, coordinate conversion unit 123, fig.2, KUGE), the method further comprises: in presence of a detection that the touch point is adjacent to a subregion boundary between a first subregion and a second subregion among the plurality of subregions (when the touch is input in the boundary region as shown in figs. 5A-5B, 8 and others, KUGE), performing swap with adjacent subregion according to the subregion coordinate of the touch point adjacent to the subregion boundary (para 0073, in a case where a release position is inside the boundary area, the touch determination unit 122 determines whether or not a contact position on another touch panel 100 exists in an area defined on the basis of the release position. This is interpreted as swap operation), wherein the swap with adjacent subregion comprises: transmitting data of a touch electrode, which is located in the second subregion adjacent to the first subregion and is adjacent to another touch electrode where the touch point is located in the first subregion, to the driver module to which the another touch electrode is connected (para 0073, the touch determination unit 122 determines whether or not, on the coordinate plane of the touch panel 10, synthesized coordinates corresponding to a contact position on the another touch panel 100 exist in an area defined on the basis of synthesized coordinates corresponding to the release position. Hereinafter, this area is referred to as an exclusion area, KUGE); determining a touch characteristic function and selecting a multi-point processing algorithm, according to a touch sensing characteristic of the touch substrate; according (para 0074, in a case where no contact position on another touch panel 100 exists within the exclusion area, the touch determination unit 122 determines the release position to be valid as the input position on the touch panel 10. Further, in a case where a contact position on another touch panel 100 exists within the exclusion area, the touch determination unit 122 determines the contact position on the touch panel 100 to be valid. After these determinations of para 0073-0074, the coordinate output unit 125 outputs input information based on the valid contact information stored in the OUT buffer 121b, to the control device 3, para 0076, KUGE).”  
Conclusion
9.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KE XIAO can be reached on 571-272-7776. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEEPROSE SUBEDI/Primary Examiner, Art Unit 2627